Mr. Justice Lawrence delivered the opinion of the Court: The 27th section of our chapter of dower, provides that the widow may, in all cases, retain the full possession of the dwelling house in which her husband most usually dwelt next before his death, together with the outhouses and plantation thereto belonging, free from molestation and rent, until her dower be assigned. In this case, the plaintiff claimed as heir of Charles Sheldon, deceased, and his homestead and the land thereto belonging at the time of his death, were the premises in controversy. The proof shows that his widow has occupied them since his death, and that the defendant was not occupying or cultivating the land at all at the commencement of the suit, and has cultivated it since, only by permission of the widow, and that her dower has never been assigned. Hnder this state of facts there was no ground for recovery in ejectment, and so far as the instructions ignored this right of the widow, they were erroneous. The ease of Hoots v. Graham, 23 Ill. 83, has no application to a case like this. Judgment reversed.